EXHIBIT 10.20j

 

FY04 Annual Incentive Compensation Plan

 

Esterline Technologies Corporation

   

1.

Purpose.

The Board of Directors has established this Plan to encourage Esterline officers
and senior managers to make prudent decisions that will strengthen current year
financial results for shareholders. The Plan is designed to reward participants
for successful achievement of an earnings objective, and to provide incentives
for them to achieve outstanding results.    

2.

Membership.

The Board will appoint selected officers and senior managers from among
Esterline's corporate staff to Plan membership. Individuals become members upon
return of a signed acceptance.    

3.

Objective.

The Plan's earnings objective will be determined by the Board's Compensation
Committee, and approved by the Board at the beginning of the fiscal year.    

4.

Incentive Formula.

     

a.

Target Incentive Compensation.

The Board will establish a target incentive compensation award level for each
member ("target IC"), which will range from 5% to 60% of the member's base
salary as of fiscal year-end. Esterline will pay the target IC amount if the
corporation achieves its earnings objective, subject to other terms of this
Plan.      

b.

Threshold.

Members will earn no IC if the corporation's earnings fall below a minimum
established by the Board ("Plan threshold"). At the Plan threshold, members will
earn 25% of their target IC.      

c.

Maximum.

Members may earn up to 200% of their target IC for exceptional achievement if
corporate earnings exceed the Plan's objective ("Plan maximum"). Plan members
will earn no additional IC for achievement above the Plan maximum.      

d.

Proportionate Awards.

Between the Plan threshold and Plan maximum, member earnings will increase or
decrease from target levels in direct proportion to incremental achievement.    

5.

General Terms.

     

a.

Plan Administration.

The Board has delegated administrative authority to its Compensation Committee,
which shall consider any issues arising under the Plan, oversee Plan award
calculations, and make recommendations to the Board for final approval.

<PAGE>

 

b.

Adjustments.

The Compensation Committee may exercise its discretion to recommend the Board
either subtract from, or add to computed awards. The maximum range of such
adjustments is limited to either 25% of the member's computed award or 25% of
the member's target IC, whichever is greater.        

c.

Calculations.

Earnings per share will be calculated on a diluted basis, as audited before
extraordinary items. The Board has sole and final authority to determine Plan
achievement and actual awards.        

d.

Payment.

Members must remain employed by Esterline throughout the entire fiscal year and
through the date Esterline issues Plan payments, except as provided in sections
5f and 5g below. Esterline will pay Plan awards no later than March 1 of the
following year, provided its auditors have issued an opinion. No payments will
be made unless and until the auditors issue an opinion for this fiscal year.    
   

e.

Employment.

This Plan does not affect members' terms of employment, except as specifically
provided here. This Plan does not guarantee continued employment. Members remain
subject to usual Esterline policies and practices.        

f.

Partial Year Membership.

If a member is appointed to the Plan mid-year, Esterline will pay a pro-rata
amount based on the member's period of employment, and on the terms under which
they were appointed to the Plan.        

g.

Termination.

If a member leaves Esterline employment prior to the Plan payment date for any
reason, whether voluntary or involuntary, s/he shall forfeit any IC award
otherwise earned, except:          

i.

The Board may exercise its discretion to grant a pro-rata award to a terminated
employee based on his/her period of employment; or,

         

ii.

If a member leaves due to retirement, disability or death, Esterline will pay a
pro-rata amount based on the member's period of active employment.

       

h.

Entire Agreement.

This Plan, together with the member's appointment letter and signed
acknowledgement, comprise the entire agreement between the member and Esterline
with respect to these subjects.        

i.

Modification.

The Board may modify or terminate this Plan at any time, provided it pays
members on a pro-rata basis for any IC earned prior to such change.

<PAGE>  2

Approved by the Board and issued on its behalf:

     

/s/ Robert W. Cremin



--------------------------------------------------------------------------------

 

Robert W. Cremin

Chairman, President & CEO

 

January 28, 2004



--------------------------------------------------------------------------------

 

Date

<PAGE>  3